—Order of disposi*240tion, Supreme Court, Bronx County (John Hunt, J.), entered on or about December 19, 1996, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him on probation for a period of 9 months, unanimously affirmed, without costs.
The record reflects that the evidence was legally sufficient and that the court’s findings were not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations. We have reviewed appellant’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Rubin, Williams and Andrias, JJ.